DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,4-6,8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuochi et al. (US 10,024,032)
Regarding claim 1, Mizuochi teaches a shovel (fig. 1, 1) comprising: a traveling body (2);
an upper turning body (3) turnably provided on the traveling body (2);
an attachment including a boom (10), an arm (12), and a bucket (23) and attached to the upper turning body; and a processor (calculation device 60) configured to correct a motion of a boom cylinder of the attachment in such a manner as to control a lift (8:16-23) of a rear of the traveling body with a front of the traveling body serving as a tipping fulcrum, wherein the processor is configured to correct the motion of the boom cylinder based on a rod pressure and a bottom pressure of the boom cylinder (7:38-47; 8:1-23).

2. The shovel as claimed in claim 1, wherein the processor is configured to correct the motion of the boom cylinder based on a force exerted on the upper turning body by the boom cylinder (7:38-47; 8:1-23).  

4. The shovel as claimed in claim 1, wherein the processor is configured to correct the motion of the boom cylinder on condition that the shovel is not traveling and the attachment is in operation (7:38-47; 8:1-23).  

5. The shovel as claimed in claim 4, wherein the processor is configured to correct the motion of the boom cylinder while at least one of the boom, the arm, and the bucket is in operation 7:38-47; 8:1-23.  

6. The shovel as claimed in claim 1, wherein the processor is configured to correct the motion of the boom cylinder such that D4F- < D2Mg holds, where D2 is a distance between a center of gravity of a vehicle body of the shovel and the tipping fulcrum of the traveling body, D4 is a distance between a connecting point of the boom cylinder and the upper turning body and the tipping fulcrum, F1 is a force exerted on the upper turning body by the boom cylinder, M is a weight of the vehicle body, and g is gravitational acceleration (16: 15-57).  

8. The shovel as claimed in claim 1, wherein a position of the tipping fulcrum is changed in accordance with an orientation of the upper turning body (inherent part of moving a shovel). 

9. The shovel as claimed in claim 1, further comprising:  an operating part configured to be operated by an operator to determine whether to enable the processor to correct or disable the processor (5:10-12) from correcting the motion of the boom cylinder of the attachment in such a manner 

10. The shovel as claimed in claim 1, wherein the processor is further configured to correct the motion of the boom cylinder of the attachment in such a manner as to control a lift of the front of the traveling body with the rear of the traveling body serving as the tipping fulcrum 7:38-47; 8:1-23.
Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308.  The examiner can normally be reached on MTRF 9:30-2:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA H LUTZ/Primary Examiner, Art Unit 3671